In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-21-00047-CV
     ___________________________

   JOE ERVIN LOCKRIDGE, Appellant

                      V.

     STEPHANIE MARTIN, Appellee



  On Appeal from the 431st District Court
         Denton County, Texas
      Trial Court No. 20-7122-431


  Before Sudderth, C.J.; Kerr and Walker, JJ.
  Memorandum Opinion by Justice Walker
                           MEMORANDUM OPINION

      Appellant Joe Ervin Lockridge attempts to appeal from the trial court’s order

granting appellee Stephanie Martin’s motion to transfer venue. Because we do not

have jurisdiction over Lockridge’s attempted appeal, we dismiss.

      Lockridge filed suit against, among others, Martin in her official capacity as a

Dallas County assistant district attorney, raising multiple tort claims. Martin moved to

transfer venue of Lockridge’s claims against her to Dallas County because his claims

were against a governmental entity—an assistant district attorney in her official

capacity—setting mandatory venue in Dallas County. See Tex. Civ. Prac. & Rem.

Code Ann. § 15.015. The trial court granted the motion to transfer venue. Lockridge

filed a notice of appeal from the order.

      We have jurisdiction to consider appeals only from final judgments or from

interlocutory orders made immediately appealable by statute. See Lehmann v. Har-Con

Corp., 39 S.W.3d 191, 195 (Tex. 2001). The trial court’s venue order was not a final

judgment, and a ruling on a motion to transfer venue is not subject to interlocutory

appeal.1 See Tex. R. Civ. P. 87(6).

      We notified Lockridge that we questioned our jurisdiction over his appeal and

gave him an opportunity to show grounds to continue it. See Tex. R. App. P. 42.3,


      1
        Lockridge’s suit does not involve multiple plaintiffs, which would permit an
interlocutory appeal under certain circumstances. See Tex. Civ. Prac. & Rem. Code
Ann. § 15.003(b).


                                           2
44.3. Lockridge responded but did not establish jurisdictional grounds supporting his

appeal. Accordingly, we dismiss Lockridge’s appeal for want of jurisdiction. See Tex.

R. App. P. 42.3(a), 43.2(f).

                                                    /s/ Brian Walker
                                                    Brian Walker
                                                    Justice

Delivered: April 15, 2021




                                         3